Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 1 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 2 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 3 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 4 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 5 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 6 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 7 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 8 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                          Document     Page 9 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 10 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 11 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 12 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 13 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 14 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 15 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 16 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 17 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 18 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 19 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 20 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 21 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 22 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 23 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 24 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 25 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 26 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 27 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 28 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 29 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 30 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 31 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 32 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 33 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 34 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 35 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 36 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 37 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 38 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 39 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 40 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 41 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 42 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 43 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 44 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 45 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 46 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 47 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 48 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 49 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 50 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 51 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 52 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 53 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 54 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 55 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 56 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 57 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 58 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 59 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 60 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 61 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 62 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 63 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 64 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 65 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 66 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 67 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 68 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 69 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 70 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 71 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 72 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 73 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 74 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 75 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 76 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 77 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 78 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 79 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 80 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 81 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 82 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 83 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 84 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 85 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 86 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 87 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 88 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 89 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 90 of 91
Case 19-40354   Doc 1   Filed 02/05/19 Entered 02/05/19 16:03:13   Desc Main
                         Document     Page 91 of 91
